
	
		I
		112th CONGRESS
		2d Session
		H. R. 6134
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2012
			Mr. Farr (for
			 himself, Mr. Paul,
			 Mr. Cohen,
			 Mr. Rohrabacher,
			 Mr. Frank of Massachusetts,
			 Ms. Lee of California,
			 Mr. Hinchey,
			 Mr. Stark,
			 Mr. Blumenauer,
			 Mr. Moran,
			 Mr. Grijalva,
			 Mr. Polis,
			 Ms. Woolsey,
			 Mr. Waxman,
			 Mr. Amash,
			 Mr. Rangel,
			 Mr. McGovern,
			 Mr. George Miller of California, and
			 Mr. Nadler) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide an
		  affirmative defense for the medical use of marijuana in accordance with the
		  laws of the various States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Trials
			 Act.
		2.Providing an
			 affirmative defense for the medical use of marijuana; seizure of
			 property
			(a)In
			 generalChapter 221 of title
			 18, United States Code, is amended by striking section 3436 and all that
			 follows through the end of the chapter and inserting the following:
				
					3436.Affirmative
				defense for conduct regarding the medical use of marijuana; seizure of
				property.
						(a)Any person facing prosecution or a
				proceeding for any marijuana-related offense under any Federal law shall have
				the right to introduce evidence demonstrating that the marijuana-related
				activities for which the person stands accused were performed in compliance
				with State law regarding the medical use of marijuana, or that the property
				which is subject to a proceeding was possessed in compliance with State law
				regarding the medical use of marijuana.
						(b)(1)It is an affirmative
				defense to a prosecution or proceeding under any Federal law for
				marijuana-related activities, which the proponent must establish by a
				preponderance of the evidence, that those activities comply with State law
				regarding the medical use of marijuana.
							(2)In a prosecution or a proceeding for
				a marijuana-related offense under any Federal criminal law, should a finder of
				fact determine, based on State law regarding the medical use of marijuana, that
				a defendant’s marijuana-related activity was performed primarily, but not
				exclusively, for medical purposes, the defendant may be found guilty of an
				offense only corresponding to the amount of marijuana determined to be for
				nonmedical purposes.
							(c)Any property
				seized in connection with a prosecution or proceeding to which this section
				applies, with respect to which a person successfully makes a defense under this
				section, shall be returned to the owner not later than 10 days after the court
				finds the defense is valid, minus such material necessarily destroyed for
				testing purposes.
						(d)Any marijuana seized under any Federal law
				shall be retained and not destroyed pending resolution of any forfeiture claim,
				if not later than 30 days after seizure the owner of the property notifies the
				Attorney General, or a duly authorized agent of the Attorney General, that a
				person with an ownership interest in the property is asserting an affirmative
				defense for the medical use of marijuana.
						(e)No plant may be
				seized under any Federal law otherwise permitting such seizure if the plant is
				being grown or stored pursuant to a recommendation by a physician or an order
				of a State or municipal agency in accordance with State law regarding the
				medical use of marijuana.
						(f)In this section,
				the term State includes the District of Columbia, Puerto Rico, and any other
				territory or possession of the United
				States.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 221
			 of title 18, United States Code, is amended by striking the item relating to
			 section 3436 and all that follows through the end of the table and inserting
			 the following new item:
				
					
						3436. Affirmative defense for conduct
				regarding the medical use of marijuana; seizure of
				property.
					
					.
			
